Citation Nr: 0124332	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  98-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for arthritis of the 
low back.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from August 1988 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In March 2000 and September 2000, the Board remanded the case 
for due process considerations.  The case has been returned 
for appellate review.

To contemplate all arguments presented on appeal, the issues 
on appeal have been restyled as listed on the title page.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claims.

2.  The veteran's bilateral knee disability, diagnosed as 
bilateral patellofemoral syndrome, is related to active 
service.

3.  The veteran's low back disability, diagnosed as 
lumbosacral strain, is related active service.

4.  The medical evidence does not establish that the veteran 
currently has arthritis of the lumbar spine.



CONCLUSIONS OF LAW

1.  Bilateral patellofemoral syndrome was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).

2.  Lumbosacral strain was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2000).

3.  Arthritis of the low back was not incurred in or 
aggravated by active service, nor may in-service occurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is satisfied that all relevant facts 
pertaining to these claims have been properly and 
sufficiently developed.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Despite the change in the law brought about by the VCAA, a 
remand of these issues is not required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran has been 
provided a statement of the case and supplemental statements 
of the case informing him of the evidence necessary to 
substantiate his claims for service connection.  In May 2001, 
the veteran was apprised of the VCAA.  Additionally, the 
veteran's private outpatient treatment records have been 
obtained, and a VA medical examination has been conducted.  
The veteran also appeared at the hearing before the 
undersigned.  The veteran has not identified any outstanding 
medical evidence. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

The veteran seeks service connection for a bilateral knee 
disability, low back disability, and arthritis of the low 
back.  Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service; for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service; 
and for specified chronic disease, including arthritis, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A claim based on chronicity may be established if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Bilateral knee disability

At his personal hearing in July 2000, the veteran testified 
that his knee pain began in 1991.  For the left knee, he 
recalled hitting the knee while ice-skating and for the right 
knee, he testified that the pain manifested over a period of 
time.  The veteran stated that he experienced instability, 
locking, popping, swelling, and grinding of the knees, and 
was initially placed on limited restrictions or profiles for 
seven days.  He then stated that the profile was changed to 
10 days, then to 14 days after a referral from physical 
therapy.  The veteran added that he declined any permanent 
profiles because an injury on his record would be considered 
negatively when reviewed for promotion.  He, however, stated 
that his current symptoms are a continuation of his in-
service symptoms.  He continued to have pain on a daily 
basis, as well as locking, swelling, and grinding of the 
knees.  Additionally, his symptoms interfered with sleeping.  
The veteran also stated that he works with the National 
Guard.


The service medical records contain Reports of Medical 
Examination dated from 1987 to 1989 showing normal clinical 
evaluations of the lower extremities.  Additionally, the 
Reports of Medical History during that time period show that 
the veteran denied that he ever had or now had a "trick" or 
locked knee, although in September 1988 he noted that he had 
bruised his right knee in October 1988 while playing hockey.  
Clinical entries dated from March 1991 to January 1993 note 
treatment for patellar pain.  Assessments made included 
possible patellar femoral syndrome, rule out meniscal 
problems; mild patellar tendon tenderness, no other 
tenderness; patellar femoral syndrome/patellar tendonitis; 
resolving tendonitis; and questionable meniscal inflammation.  
The service medical records also contain a December 1993 
medical report showing that the veteran struck his left knee 
after falling while ice-skating.  At that time, examination 
revealed no evidence of swelling or effusion although 
ecchymosis with some tenderness over the lateral tibia was 
noted.  X-rays were over exposed but no fracture was noted.  
The assessment was probable bruise.

Service medical records dated in March 1994 show that the 
veteran complained of recurrent right knee pain, grinding and 
popping lasting one to two years and on examination, clinical 
findings included grinding and clicking.  Assessment made 
included patellar femoral syndrome.  On a Report of Medical 
Examination dated in June 1994, clinical evaluation of the 
veteran's lower extremities was normal.  On the Report of 
Medical History completed at that time, the veteran noted 
that he had, or had had, swollen or painful joints and the 
examiner noted joints-bilateral patellofemoral syndrome.  It 
was also reported that the veteran was attending physical 
therapy without impairment of flying duties.  A clinical 
entry dated in October 1994 reports an assessment of chronic 
knee pain, in December 1994 the assessment was patellofemoral 
syndrome, and in June 1995, the assessment was chronic 
patella femoral syndrome.  A June 1996 Report of Medical 
Examination shows that clinical evaluation of the veteran's 
lower extremities was normal; however, on the Report of 
Medical History completed at that time, the veteran noted 
that he had or had had swollen and painful joints but he did 
not know if he had arthritis, rheumatism, or bursitis, or a 
"trick" or locked knee.  In January 1995, 

the veteran participated in physical therapy for chronic knee 
pain.  At that time, objective evaluation was normal, except 
for weak quadriceps.  The assessment was symptoms secondary 
to weak quadriceps.  

A June 1996 Report of Medical Examination reflects a normal 
clinical evaluation of the lower extremities, but on the 
Report of Medical History, completed at that time, the 
veteran checked that he had or had had swollen or painful 
joints and he did not know if he had arthritis, rheumatism, 
or bursitis, or a "trick" or locked knee.  The examiner 
reported that the veteran had a long history of recurrent 
patellofemoral syndrome (RPPS).  There was no impairment with 
flying duties and no changes since last examination.  The 
veteran also had chronic pain when running, after running, 
and when climbing stairs.  It was also reported that at times 
of extreme pain, the veteran had occasional giving way, but 
there had been no change since the last examination.  
Clinical evaluation of the lower extremities was also checked 
as normal on the May 1997 Report of Medical Examination.  In 
the Report of Medical History completed at that time, the 
veteran noted swollen or painful joints.  

On VA general medical examination in September 1997, the 
veteran reported pain and stiffness of the knees upon 
prolonged standing.  He indicated kneeling and jumping were 
also especially difficult.  He complained of occasional 
locking and popping, but denied giving out of the knees.  By 
history, the veteran recalled that while there was no history 
of injury, the impact incurred during physical training and 
exercise in 1991 made his knees sore.  He reportedly had 
sought treatment and was placed on profile for no jumping, 
running and long marches.  He indicated that as time 
progressed, the knee pain worsened.  Examination revealed 
minor tenderness over the patellar compression.  However, 
patellar position was satisfactory; no abnormal translation 
was noted; range of motion was 0-140 degrees, bilaterally; 
and McMurray and Drawer tests were negative.  X-rays revealed 
a normal condition with normal relationship.  Arthritis was 
not present.  The diagnosis was anterior knee pain syndrome, 
both sides.


A private medical report from P.L.P., D.O., dated in February 
1998 shows treatment for complaints of bilateral knee pain.  
X-rays were normal.  The diagnosis was bilateral femoral 
patella syndrome.  In May 1998, P.L.P. stated that the 
veteran had received treatment for bilateral femoral patella 
syndrome, which had been present for approximately two years.  

Private medical reports from another physician dated in June 
1999, February 2000, and August 2000 show that the veteran 
was treated for right knee pain periodically; however, no 
pertinent findings or assessment was made.  The left knee was 
not referenced.  

With regard to the veteran's bilateral knee disability claim, 
the Board finds that there is positive and negative evidence 
of record.  Although the service medical records reflect that 
clinical evaluation of the knees generally remained normal 
during service, the Board points out that diagnoses of 
bilateral patellofemoral syndrome were made and the veteran 
continuously complained of and sought treatment for pain, 
grinding, and popping of the knees from 1991 to 1997.  
Additionally, while on VA examination in September 1997 
physical examination was normal, except for minor tenderness 
over the patellar compression, the report shows that the 
veteran continued to complain of pain of the knees and that 
the diagnosis was anterior knee pain syndrome, both sides.  
Additionally, in 1998 the veteran's private physician stated 
that she had treated the veteran for pain of the knees for 
over two years and recorded a diagnosis of bilateral femoral 
patella syndrome.  After resolving the aforementioned 
positive and negative evidence of record in the veteran's 
favor, the Board concludes that the service medical records 
noted bilateral patellofemoral syndrome during active 
service, that the veteran has experienced a continuity of 
symptomatology since service, and that the medical evidence 
of record suggests that the currently diagnosed 
patellofemoral syndrome is related to such service.  The 
evidence is at least in equipoise, as the medical evidence 
supports each of the Savage requirements; thus, entitlement 
to service connection for bilateral patellofemoral syndrome 
is warranted.  The claim is granted.  38 U.S.C.A. §§ 1110, 
1131, 5107; Savage, supra; 38 C.F.R. § 3.303.

Low back disability

With respect to this matter, at his hearing held in June 
2000, the veteran testified that he did not recall being 
involved in any specific trauma, but that his low back pain 
started after piloting flights lasting more than three to 
four hours.  He explained that sitting in an aircraft put a 
lot of strain on his lower back.  His low back pain 
reportedly currently caused difficulty with driving, and he 
received injections and anti-inflammatory medication.  After 
carefully reviewing and weighing the veteran's testimony in 
conjunction with the medical evidence of record, the Board 
finds that the evidence is in equipoise.  

The service medical records consist of Reports of Medical 
Examinations dated from 1987 to 1994 reflecting normal 
clinical evaluations of the spine, other musculoskeletal 
system.  Additionally, Reports of Medical History during that 
time period show that the veteran denied that he ever had or 
had recurrent back pain.  However, while a June 1996 Report 
of Medical Examination shows normal clinical evaluation of 
the spine, the Report of Medical History shows that the 
veteran checked that he had had recurrent back pain.  
Additionally, the examiner reported that the veteran's low 
back pain had increased over the last two years.  It was also 
reported that the veteran noticed the pain after flying more 
than three to four hours, although the pain did not interfere 
with flying duties and was not manifested by radiculopathy or 
weakness.  Clinical evaluation was also checked as normal on 
the May 1997 Report of Medical Examination, but again the 
Report of Medical History at that time noted recurrent back 
pain.  

On VA examination in September 1997, the veteran reported 
having low back pain and stated that he had been on profile 
from running and jumping since 1991.  He recalled that his 
lower back pain began without any injury, and that he has had 
difficulty with bending over and sitting for a long period of 
time.  There was no radiation to the legs.  On physical 
examination, the veteran's posture was good without 
deformity, he had moderate muscle tone, and he complained of 
pain on palpation.  There was no cough aggravation.  Flexion 
was of 75 degrees with extension of 30 degrees, lateral 
flexion of 30 degrees, bilaterally, and rotation of 20 
degrees, bilaterally.  Examination of the lower extremities 
was negative.  X-ray studies of the lumbar spine were 
negative without arthritis.  The diagnosis was normal 
lumbosacral spine.

A private medical report from P.L.P., D.O., dated in February 
1998 shows treatment for complaints of low back pain.  X-ray 
studies were normal.  The diagnosis was lumbosacral strain.  
Additionally, in May 1998, P.L.P. stated that the veteran had 
received treatment for low back pain, which had been present 
for over two years.  

Private medical reports for another physician dated in August 
2000 show that the veteran was treated for low back pain, and 
objective evaluation showed that the back had flank 
tenderness to percussion, but there was tenderness over the 
sacroiliac joint, bilaterally.  The impression was 
sacroiliitis.

Although clinical findings associated with the veteran's 
spine remained normal during service and on VA examination in 
September 1997, given the veteran's continuous in-service 
complaints of recurrent low back pain, the clinical notation 
by a service medical examiner of increased low back pain 
associated with flying, the veteran's continuous complaints 
of low back pain since service, and the post-service medical 
evidence documenting a diagnosis of lumbosacral strain, the 
Board finds that, when viewing the evidence in the veteran's 
favor, entitlement to service connection for lumbosacral 
strain is warranted.  The veteran's recurrent back pain was 
noted during active service, continuity of symptomatology has 
been demonstrated thereafter, and the veteran's private 
physician has related the veteran's lumbosacral strain to 
that symptomatology.  Consequently, medical evidence is at 
least in equipoise, supporting each of the Savage 
requirements.  The claim of entitlement to service connection 
for lumbosacral strain is granted.  38 U.S.C.A. §§ 1110, 
1131, 5107; Savage, supra; 38 C.F.R. § 3.303.

Arthritis of the low back

Review of the record also indicates that the veteran seeks 
service connection for arthritis of the low back.  However, 
the preponderance of the evidence is against the veteran's 
claim in this regard.  At the outset, the Board acknowledges 
that a post-service private clinical entry dated in March 
1998 indicates that the veteran's arthritis was better and 
that a diagnosis of degenerative joint disease was made at 
that time.  However, the Board points out that the clinical 
entry does not reference the veteran's low back.  
Additionally, the service medical records are completely 
silent in this respect and reports of x-ray studies of the 
lumbar spine dated in September 1997 and February 1998 are 
normal.  Given the absence of medical evidence establishing 
the presence of arthritis of the low back, the Board finds 
that the evidence preponderates against the veteran's claim, 
and is not in equipoise.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The claim is denied.


ORDER

Entitlement to service connection for bilateral 
patellofemoral syndrome is granted.

Entitlement to service connection for lumbosacral strain is 
granted.

Entitlement to service connection for arthritis of the low 
back is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

